Dibell, J.
Action by a real estate broker to recover commission. The court directed a verdict for the plaintiff. The defendant appeals from the order denying his motion for a new trial.
The defendant listed with the plaintiff, a real estate broker, a piece of property in Minneapolis for sale for cash for $6,000. The. plaintiff procured a purchaser who offered to assume a mortgage of $2,700, and *170pay the balance of $3,300 in cash. The defendant declined the offer. The terms offered by the purchaser were not those upon which the defendant authorized his broker to sell. It may be material to the seller that he have all cash instead of part cash and an assumption of a mortgage. Anyway, the terms of sale required all cash. That a broker, to earn his commission, must procure a purchaser ready to purchase on the terms which he is authorized by the owner to offer, is fundamental. Bergh v. Stanek, supra, page 73, 184 N. W. 371. This the plaintiff did not do. .
Order reversed.